DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-14 are rejected.
		Claims 15-20 are withdrawn. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:	
Group I: Claims 1-14, drawn to a method for treating contaminated air, classified in C02F 2303/02.
Group II: Claims 15-20, drawn to a biological odor control system, classified in Y02W 10/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method as claimed can be practiced by a materially different apparatus such as an apparatus that does not require an air treatment reactor vessel, a sump, a check valve and a recirculation pump; and the apparatus as claimed can be practiced by a materially different method such as a method that does not require the step of directing the contaminated air stream through at least a second air treatment media comprising a different media type.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tom Kohler on 08/05/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
	Claim 1 recites “the non-potable irrigation water”; consider rephrasing to – the non-potable irrigation water stream – for clarity and consistency with other claim language.
	Claim 3 recites “the recirculated non-potable irrigation water stream”; consider rephrasing to – the recirculated portion of non-potable irrigation water – for clarity and consistency with other claim language.
	Claim 5 recites “controlling said flow”; consider rephrasing to – controlling said flows – for clarity and consistency with other claim language.
	Claim 12 recites “the recirculated non-potable irrigation water stream”; consider rephrasing to – the recirculated portion of non-potable irrigation water – for clarity and consistency with other claim language.
	Claim 12 recites “the non-potable irrigation water”; consider rephrasing to – the non-potable irrigation water stream – for clarity and consistency with other claim language. 		Dependent claims are hereby objected due to dependency from objected claims 1 and 14. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claims 1 and 12. 
	Claims 1 and 12 recite “treating the contaminated water stream to form a non-potable irrigation water stream containing contaminants at levels below levels harmful to the microorganisms”; it is unclear what the “contaminants” are limited to and it is unclear what “levels below levels harmful to the microorganisms” is limited to therefore it is unclear what is required to meet this limitation. In interest of advancing prosecution, it is interpreted that any treated water or any irrigation water used will meet this limitation.  
 	Claims 2, 5 and 13 recite “maintain contaminant levels in the non-potable irrigation water stream to be at a level beneficial to the microorganisms used in producing the treated air stream”; it is unclear what the “contaminants” are limited to and it is unclear what “level beneficial to the microorganisms” is limited to therefore it is unclear what is required to meet this limitation. In interest of advancing prosecution, it is interpreted that any treated water or any irrigation water used will meet this limitation.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0021722) in view of Beggs (USPN 7,914,678) and by evidence of Florida Department of Health (see NPL). 
	Regarding claim 1, Murphy teaches a method for treating contaminated air to remove selected compounds using microorganisms in a media bed (“a biofilter for treatment of contaminated air”; see ¶18; treating contaminated air will result in removing at least one compound) without use of potable water (irrigation water; see ¶7) (irrigation water is inherently non-potable water/non-drinking water by evidence of Florida Department of Health), comprising: …; irrigating the media bed and microorganisms with the non-potable irrigation water (irrigation of a media bed of a biofilter; see ¶7; biotreatment utilizes bacteria; see ¶44); and producing a treated air stream by directing a contaminated air (i.e. contaminated air) stream through the irrigated media bed (i.e. media bed) and microorganisms (i.e. bacteria) to remove at least one selected compound from the contaminated air stream (i.e. treating contaminated air will result in removing at least one compound).  
	Murphy does not teach receiving a contaminated water stream and treating the contaminated water stream to form a non-potable irrigation water stream containing contaminants at levels below levels harmful to the microorganisms.
	In a related field of endeavor, Beggs teaches wastewater treatment filter (see Entire Abstract) comprising receiving a contaminated water stream (“raw wastewater enters…treatment to remove settable solids”; see C9/L1-10) and treating the contaminated water stream to form a non-potable irrigation water stream containing contaminants at levels below levels harmful to the microorganisms (“treated effluent is discharged…in an irrigation system for use”; see C4/L55-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy by incorporating the steps of receiving a contaminated water stream and treating the contaminated water stream to form a non-potable irrigation water stream containing contaminants at levels below levels harmful to the microorganisms as disclosed by Beggs because one of ordinary skill in the art would have been motivated to provide an inexpensive treating method (Beggs, see C10/L45-55) and provide a suitable irrigation water source (Beggs, see C4/L55-65); Murphy is open to the use of irrigation water from any water source.
	Regarding claim 2, Murphy and Beggs teach the method of claim 1, further comprising controlling said treating the contaminated water stream to provide contaminants in the non-potable irrigation water stream at levels beneficial to the microorganisms (any irrigation water/treated water will provide levels beneficial to microorganisms) (see §112b).
	Regarding claim 9, Murphy and Beggs teach the method of claim 1, wherein said producing a treated air stream (Murphy, i.e. treated air) comprises directing the contaminated air stream (Murphy, i.e. contaminated air) through at least one air treatment media (Murphy, i.e. media bed) supporting microorganisms (Murphy, i.e. bacteria) (“[t]he biofilter…is supplied with contaminated air”; Murphy, see ¶62) selected to reduce or remove at least one odor causing compound (“[t]he contaminated air 105 contains unwanted or odorous compounds”; Murphy, see ¶62).   
	Regarding claim 11, Murphy and Beggs teach the method of claim 1, wherein said receiving a contaminated water stream comprises receiving an untreated municipal wastewater stream (“[m]unicipal wastewater’; Beggs, see C11/L10-15) containing municipal sewage sludge (MSS) (MSS is an inherent characteristic of the municipal wastewater).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0021722) in view of Beggs (USPN 7,914,678) in view of Colwell (USPN 4,251,359) and further in view of Kropilak (WO 2019/195543) and by evidence of Florida Department of Health (see NPL). 
	Regarding claim 3, Murphy and Beggs teach the method of claim 1, wherein said treating the contaminated water stream comprises: passing the contaminated water stream through a water treatment media bed (filter media bed; Beggs, see C7/L20-30) supporting water treatment microorganisms selected to reduce contaminant compounds in the contaminated water stream (“treated effluent is collected near the bottom of the filter vessel”; Beggs, see C6/L30-40);… 
	The combination of references does not teach recirculating a portion of the non-potable irrigation water stream back through the water treatment media bed; and controlling flow of the contaminated water stream and the recirculated non-potable irrigation water stream through the media bed to control the level of contaminant removal. 
	In a related field of endeavor, Colwell teaches an on-site wastewater treatment system (see Entire Abstract) comprising the step of recirculating a portion of water stream back through the water treatment media bed (“[t]he portion…is again recirculated through the sand filter”; see C1/L65-68). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy (as modified by Beggs) by incorporating the step of recirculating a portion of water stream back through the water treatment media bed as disclosed by Colwell because said step provides the benefit of further treating water (Colwell; see C8/L30-41). 
	In a related field of endeavor, Kropilak teaches a contaminant removal system (see Entire Abstract) controlling flow of water stream through the media bed (“the flow…through the media bed in the vessel…the flow rate through the vessel…controlled by the flow control valves at the inlet and discharge of the vessel”; see pg. 11 and see Table 1 on pg. 10) to control the level of contaminant removal (“media coupled with controlled flow rates ensures very high contact ratios….high contact rate lowers the effective time to treat the pollutants”; see pg. 8).   Kropilak also teaches that other factors such as vessel size, media size/volume and the vessels configuration (series, parallel) affect the levels of pollutants (see pg. 7 and 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving the contaminated stream step and the recirculating step of Murphy (as modified by Beggs and Colwell) by incorporating the controlling the flow rates to control the level of contaminant removal as disclosed by Kropilak of both receiving the contaminated stream step and the recirculating step because one of ordinary skill in the art  would have been motivated to provide an effective treatment time (Kropilak, see pg. 8). Therefore, the combination of references teaches controlling flow of the contaminated water stream and the recirculated non-potable irrigation water stream through the media bed to control the level of contaminant removal. 
	Regarding claim 5, Murphy, Beggs, Colwell and Kropilak teach the method of claim 3, wherein said controlling comprises controlling said flow to maintain contaminant levels (Kropilak, i.e. controlled flow rates) (Murphy as modified by Beggs, Colwell and Kropilak teaches the claimed controlling step) in the non-potable irrigation water stream to be at a level beneficial to the microorganisms used in producing the treated air stream (any irrigation water/treated water will provide levels beneficial to microorganisms) (see §112b).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0021722) in view of Beggs (USPN 7,914,678) in view of Colwell (USPN 4,251,359) in view of Kropilak (WO 2019/195543) and further in view of Lerche (DE 4407734) and by evidence of Florida Department of Health (see NPL). 
	Regarding claim 4, Murphy, Beggs, Colwell and Kropilak teach the method of claim 3.
	The combination of references does not teach wherein the water treatment microorganisms comprise at least one of an autotrophic and heterotrophic bacteria and protozoa.  
	In a related field of endeavor, Lerche teaches a process for cleaning and re-using wastewaters (see Entire Abstract) comprising heterotrophic bacteria and protozoa (aerobic heterotrophic bacteria and aerobic heterotrophic animal protozoa; see ¶69).
	It would have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the microorganisms (aerobic microbes) of Murphy (as modified by Beggs) with the heterotrophic bacteria and protozoa of Lerche because it is the simple substitution of one known microorganism means with another known microorganism means obviously resulting in a suitable aerobic microorganisms for wastewater treatment with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0021722) in view of Beggs (USPN 7,914,678) in view of Colwell (USPN 4,251,359) in view of Kropilak (WO 2019/195543) and further in view of Wenyong (CN 102499023) and by evidence of Florida Department of Health (see NPL). 
	Regarding claim 6, Murphy, Beggs, Colwell and Kropilak teach the method of claim 5.
	While Kropilak teaches a screening step (see ¶90); the combination of references does not teach wherein said treating the contaminated water stream further comprises screening the contaminated water stream to remove particles with a size greater than about 1/32 inch (or 0.03125 inches).
	In a related field of endeavor, Wenyong teaches a planting bed irrigation device (see Entire Abstract) comprising screening (filters 3 and 12; see pg. 5) the contaminated water stream to remove particles with a size greater than about 1/32 inch (or 0.03125 inches) (120 mesh = 125 micron or 0.00492 inches; see pg. 5; because 0.00492 inches is less than 0.03125 (i.e. 1/32), the filter will screen particles greater than 1/32 inch since particles smaller than 0.00492 will only pass through).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy (as modified by Beggs) by incorporating the step of screening contaminated water using a filter size of 120 mesh as disclosed by Wenyong because it is applying a known technique of screening water to a known wastewater treatment obviously resulting in filtering impurities with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 7, Murphy, Beggs, Colwell, Kropilak and Wenyong teach the method of claim 6, wherein said producing a treated air stream (Murphy, i.e. treated air) comprises directing the contaminated air stream (Murphy, i.e. contaminated air) through at least one air treatment media (Murphy, i.e. media bed) supporting microorganisms (Murphy, i.e. bacteria) (“[t]he biofilter…is supplied with contaminated air”; Murphy, see ¶62)  selected to reduce or remove at least one odor causing compound (“[t]he contaminated air 105 contains unwanted or odorous compounds”; Murphy, see ¶62).  
	Regarding claim 8, Murphy, Beggs, Colwell, Kropilak and Wenyong teach the method of claim 6, wherein screening the contaminated water stream comprises a first screening (Wenyong i.e. filter 3) to remove particles with sizes of about 1/32 inch to about ¼ inch (because filter size of 0.00492 inches is less than 0.03125 (i.e. 1/32 inch) and 0.25 (i.e. ¼ inch), the filter will screen particles in this range since particles smaller than 0.00492 will only pass through) and a second screening (Wenyong, i.e. filter 12) to remove particles with a size greater than about 125 microns (Wenyong, 120 mesh = 125 micron or 0.00492 inches).
	The combination of references does not teach a size greater than about 100 microns of said second screening; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter size of Murphy (as modified by Wenyong) by adjusting the size for screening particles greater than 100 microns in the second screening because it is obvious to optimize said filter size in order to optimize treating impurities in the water with an expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 12, Murphy teaches a method for treating a contaminated air stream to remove selected compounds using microorganisms selected for air treatment in a media bed (“a biofilter for treatment of contaminated air”; see ¶18; treating contaminated air will result in removing at least one compound) without use of potable water (irrigation water; see ¶7) (irrigation water is inherently non-potable water/non-drinking water by evidence of Florida Department of Health), comprising: …; directing the contaminated air stream through at least one air treatment media supporting the microorganisms (“[t]he biofilter…is supplied with contaminated air”; see ¶62; biotreatment utilizes bacteria; see ¶44) selected to reduce or remove at least one odor causing compound (“[t]he contaminated air 105 contains unwanted or odorous compounds”; see ¶62); irrigating the air treatment media (i.e. biofilter) and microorganisms (i.e. bacteria) therein with the non-potable irrigation water (i.e. irrigation water) (irrigation of a media bed of a biofilter; see ¶7) and exhausting the contaminated air stream from the at least one air treatment media to produce a treated air stream (“releases the resultant treated air 145 through a treated air outlet 150 in fluid communication with the internal volume of the biofilter 100”; see ¶59).  
	Murphy does not teach:
	receiving a contaminated water stream; 
	screening the contaminated water stream to remove at least particles with a size greater than about 1/4 inch; 
	treating the contaminated water stream to form a non-potable irrigation water stream; 	passing the contaminated water stream through a water treatment media bed supporting water treatment microorganisms selected to reduce contaminant compounds in the contaminated water stream; 
	recirculating a portion of the non-potable irrigation water stream back through the water treatment media bed; and 
	controlling flow of the contaminated water stream and the recirculated non-potable irrigation water stream through the media bed to control the level of contaminant removal such that contaminant levels in the non-potable irrigation water stream are greater than potable water contaminant levels but below levels harmful to the microorganisms selected for air treatment.
	In a related field of endeavor, Beggs teaches wastewater treatment filter (see Entire Abstract) comprising receiving a contaminated water stream (“raw wastewater enters…treatment to remove settable solids”; see C9/L1-10) and treating the contaminated water stream to form a non-potable irrigation water stream containing contaminants at levels below levels harmful to the microorganisms (“treated effluent is discharged…in an irrigation system for use”; see C4/L55-65); passing the contaminated water stream through a water treatment media bed (filter media bed; Beggs, see C7/L20-30) supporting water treatment microorganisms selected to reduce contaminant compounds in the contaminated water stream (“treated effluent is collected near the bottom of the filter vessel”; Beggs, see C6/L30-40).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy by incorporating the steps of receiving a contaminated water stream, treating the contaminated water stream to form a non-potable irrigation water stream and passing the contaminated water stream through a water treatment media bed supporting water treatment microorganisms selected to reduce contaminant compounds in the contaminated water stream as disclosed by Beggs because one of ordinary skill in the art would have been motivated to provide an inexpensive treating method (Beggs, see ¶10/L45-55) and provide a suitable irrigation water source (Beggs, see C4/L55-65); Murphy is open to the use of irrigation water from any water source.
	In a related field of endeavor, Colwell teaches an on-site wastewater treatment system (see Entire Abstract) comprising the step of recirculating a portion of water stream back through the water treatment media bed (“[t]he portion…is again recirculated through the sand filter”; see C1/L65-68). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy (as modified by Beggs) by incorporating the step of recirculating a portion of water stream back through the water treatment media bed as disclosed by Colwell because said step provides the benefit of further treating water (Colwell; see C8/L30-41). 
	In a related field of endeavor, Kropilak teaches a contaminant removal system (see Entire Abstract) controlling flow of water stream through the media bed (“the flow…through the media bed in the vessel…the flow rate through the vessel…controlled by the flow control valves at the inlet and discharge of the vessel”; see pg. 11 and see Table 1 on pg. 10) to control the level of contaminant removal (“media coupled with controlled flow rates ensures very high contact ratios….high contact rate lowers the effective time to treat the pollutants”; see pg. 8) such that contaminant levels in the non-potable irrigation water stream are greater than potable water contaminant levels but below levels harmful to the microorganisms selected for air treatment (any treated water/irrigated water will meet this limitation) (see §112b). Kropilak also teaches that other factors such as vessel size, media size/volume and the vessels configuration (series, parallel) affect the levels of pollutants (see pg. 7 and 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiving the contaminated stream step and the recirculating step of Murphy (as modified by Beggs and Colwell) by incorporating the controlling the flow rates to control the level of contaminant removal as disclosed by Kropilak of both receiving the contaminated stream step and the recirculating step because one of ordinary skill in the art  would have been motivated to provide an effective treatment time (Kropilak, see pg. 8). Therefore, the combination of references teach controlling flow of the contaminated water stream and the recirculated non-potable irrigation water stream through the media bed to control the level of contaminant removal. 
	In a related field of endeavor, Wenyong teaches a planting bed irrigation device (see Entire Abstract) comprising screening (filters 3 and 12; see pg. 5) the contaminated water stream to remove particles with a size greater than about 1/4 inch (or 0.03125 inches) (120 mesh = 125 micron or 0.00492 inches; see pg. 5; because 0.00492 inches is less than 0.25 (i.e. 1/4), the filter will screen particles greater than 1/4 inch since particles smaller than 0.00492 will only pass through).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Murphy (as modified by Beggs) by incorporating the step of screening contaminated water using a filter size of 120 mesh as disclosed by Wenyong because it is applying a known technique of screening water to a known wastewater treatment obviously resulting in filtering impurities with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 13, Murphy, Beggs, Colwell, Kropilak and Wenyong teach the method of claim 12, wherein said controlling further comprises controlling said flows  to maintain contaminant levels (Kropilak, i.e. controlled flow rates) (Murphy as modified by Beggs, Colwell and Kropilak teaches the claimed controlling step)  in the non-potable irrigation water stream to be at a level beneficial to the microorganisms selected for air treatment (any irrigation water/treated water will provide levels beneficial to microorganisms) (see §112b).
	Regarding claim 14, Murphy, Beggs, Colwell, Kropilak and Wenyong teach the method of claim 13, wherein the contaminated water stream comprises untreated municipal sewage sludge (MSS) (“[m]unicipal wastewater’; Beggs, see C11/L10-15) (MSS is an inherent characteristic of the municipal wastewater).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0021722) in view of Beggs (USPN 7,914,678) in view of Egan (USPN 7,919,304) and further in view of Liu (US 2017/0217805) and by evidence of Florida Department of Health (see NPL). 
	Regarding claim 10, Murphy and Beggs teach the method of claim 9, wherein said producing a treated air stream further comprises directing the contaminated air stream (Murphy, i.e. contaminated air) through at least a second air treatment media (plurality of media beds; Murphy, see ¶17; a plurality comprises at least a second media).
	The combination of references does not teach that said second air treatment media comprises a different media type, the second air treatment media supporting biological processes with microorganism populations which are differentiated from the microorganisms in first air treatment media.  
	In a related field of endeavor, Egan teaches a process and apparatus for biofiltration (see Entire Abstract) comprising a different media type (different filter media materials; see C7/L1-10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second air treatment media in the method of Murphy by incorporating a different media type as disclosed by Egan because it provides the benefit of adding to the efficiency of the effluent treatment (Egan, see C7/L1-10). 
	In a related field of endeavor, Liu teaches a fiber bundle for bearing microorganisms (see Entire Abstract) wherein different microbes are loaded on the surface of the fiber bundle (see ¶54). Liu further discloses that water or air or other fluids to be treated is processed by getting through the filter layer (see ¶52). 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second air treatment media in the method of Murphy by incorporating a different microorganism as disclosed by Liu because it provides the benefit of degrading different substances (Liu, see ¶12). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stehouwer (see NPL - What is sewage sludge and what can be done with it?) teaches that municipal wastewater comprises sewage sludge. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778